Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains information that is implied and repeats information given in the title.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US 2009/0220153 A1 – hereinafter referred to as Hall).


In regards to claim 41, Hall discloses a device comprising: 
at least one memory; (Hall para. [0033] discloses the expert system 12 contains data memory 64) and 
at least one processor configured to: (Hall fig. 2 element 36 is a processor)

receive, from a plurality of devices, information relating to model updates; (Hall para. [0029] cites “System 10 includes a centralized expert system 12 which may contain global pattern recognition databases 14 constructed from information received from a plurality of local image processing systems 16.” This teaches the expert system receiving information a plurality of devices. Also para. [0036] “After the local image processing system 16 has been configured, it begins collecting and analyzing image data.” And “…local image processing system 16 transmits a system or device ID, and one or more of the following data to the expert system 12 for analysis” images, transformed representations of images, feature vectors, sensor data, results of feature extraction algorithms, result of classification algorithms, results of behavior modeling and results of 

generate a model based on the information relating to model updates; and (Paragraph [0042] discloses the expert system 12 compiles recommended changes to processing and classification procedures within each of the local image processing system groups (step S140), and paragraph [0043] discloses the expert system 12 schedules and sends updates to the local image processing system 16 containing improved pattern recognition algorithms and/or training set databases (step S142). Wherein the updates are generating a model based on the information from the plurality of devices.)

transmit the generated model to at least one of the plurality of devices; (Hall Paragraph [0038] discloses the expert system 12 analyzes the received local image processing system parameters and transfers configuration data back to the local image processing system 16 [claimed plurality of devices] based on the received parameters (step S118).)

wherein a global model is provided to each of the plurality of devices, and the information relating to model updates is information relating to updates of the global model based on analyses of data collected by the plurality of devices. (Hall para. [0033] discloses the expert system 12 contains data memory 64 [claimed memory] which includes extensive databases, e.g., a global classification knowledgebase 68, a global behavioral knowledgebase 70, and a global rules inference knowledgebase 72, which contain information collected and compiled from every local image processing system within the entire pattern recognition system 100. Also para. [0038] discloses the expert 

In regards to claim 42, Hall discloses the device of claim 41 wherein the data collected by the plurality of devices are analyzed using the global model, and the information relating to model updates is generated based on a result of the analyses of the data collected by the plurality of devices. (Hall para. [0033] discloses the expert system 12 contains data memory 64 [claimed memory] which includes extensive databases, e.g., a global classification knowledgebase 68, a global behavioral knowledgebase 70, and a global rules inference knowledgebase 72, which contain information collected and compiled from every local image processing system within the entire pattern recognition system 100. Also Hall Paragraph [0038] discloses the expert system 12 analyzes the received local image processing. This teaches using the global model to analyze collected information from the plurality of devices (local devices).)

In regards to claim 43, Hall discloses the device of claim 41, wherein the at least one processor is further configured to generate the model without receiving the data collected by the plurality of devices.  (Hall para. [0045] teaches the expert system being used to program new systems that come on online without receiving data collected from these new systems and also paragraph [0046-0047] teaches reprogramming local systems as a group based on store X wanting all employees to wear to same color and track them, thus too would be a model generated by the expert system without receiving data collected by the plurality of devices.)

In regards to claim 44, Hall discloses the device of claim 41, wherein the at least one processor is further configured to: receive group information from a plurality of devices;  (Hall para. [0036] “After the local image processing system 16 has been configured, it begins collecting and analyzing image data.” And “…local image processing system 16 transmits a system or device ID, and one or more of the following data to the expert system 12 for analysis”)  and generate a group based on the group information; (Hall para. [0040] teaches expert system may use information from local  systems 16 to  modify and improve a group of local image processing systems, wherein the group of local image processing systems are based on being in similar environments or used for similar task.  Also in para. [0045 and 0046] it teaches grouping local system into a single group based on known similarities such as location, specific features, and such.) and 4815-3402-1043.2Atty. Dkt. No. 119853-0103receive the information relating to model updates from devices belonging to the group. (Hall para. [0029] cites “System 10 includes a centralized expert system 12 which may contain global pattern recognition databases 14 constructed from information received from a plurality of local image processing systems 16.” This mean it would receive model updates from all devices including those being to the group.)

In regards to claim 45, Hall discloses the device of claim 44, wherein the at least one processor is configured to generate the model based on the information relating to model updates received from at least one of the devices belonging to the group. (Hall para. [0040 and 0045] teaches a system that use data from an individual local image processing system to modify or improve a group of local image processing systems.)

In regards to claim 46, Hall discloses the device of claim 44, wherein the group is generated based on at least one of geographic proximity of the plurality of devices or connection status of the plurality of devices. (Hall para. [0045] teaches grouping similar location image processing based systems 

In regards to claim 47, Hall discloses the device of claim 41, wherein the information relating to model updates includes at least one of (1) models updated, from the global model, by the plurality of devices, (2) analysis results, using the global model, of the data collected by the plurality of devices, ; (Hall Paragraph [0038] discloses the expert system 12 analyzes the received local image processing system parameters and transfers configuration data back to the local image processing system 16 [claimed plurality of devices] based on the received parameters (step S118).) (3) structural metadata, (4) context metadata, or (5) data distribution.

In regards to claim 48, Hall discloses the device of claim 41, wherein the plurality of devices comprise: a first device configured to analyze data collected by the first device; and a second device configured to analyze data collected by the second device, wherein the data collected by the first device is a different type of data from the data collected by the second device. (Figure 1 element 16 shows two different local image processing systems and Also para. [0036] “After the local image processing system 16 has been configured, it begins collecting and analyzing image data.” This teaches a first and second device collecting data and para. [0036 and 0039] teaches local image processing systems may transmit images, transformed representations of images, feature vectors, sensor data, results of feature extraction algorithms, result of classification algorithms, results of behavior modeling and results of rules inference decisions (step S110).

In regards to claim 49, Hall discloses the device of claim 41, wherein the device is a server or an edge device. (Paragraph [0029] discloses the centralized expert system 12 [for the purposes of this application, the expert system 12 is the claimed edge device]. The examiner believes this be the edge device as the expert system is communicates with local image processing systems, collect and store data and machine learning.)

In regards to claim 50, Hall discloses a device comprising:  -3- 4815-3402-1043.2Atty. Dkt. No. 119853-0103 
at least one memory; and (Hall Fig. 3 element 62 teaches memory and fig. 2 element 38 teaches memory.)
at least one processor configured to: (Hall fig. 2 element 36 and fig. 3 element 58 teaches processors)
collect data; (Hall para. [0036] “After the local image processing system 16 has been configured, it begins collecting and analyzing image data.”)
analyze the data using a global model and generate, based on a result of the analysis, information relating to update of the global model;  (Fig. 4 Element S106 teaches sending collected data to the expert system, wherein in S108 the expert system sends update (global model) back to the local image processors, and then in S110 data is analyzed using the global model and transmit this update model data back to the expert system.)
transmit the information to another device; and (Hall fig. 4 teaches transmitting data to expert system (another device).)
after transmitting the information, receive, from the another device, a model generated by the another device using the information. (Hall fig. 4 element S112 teaches wherein 

In regards to claim 51, Hall discloses the device of claim 50, wherein the model is generated by the another device without receiving the data.  (Hall para. [0045] teaches the expert system being used to program new systems that come on online without receiving data collected from these new systems and also paragraph [0046-0047] teaches reprogramming local systems as a group based on store X wanting all employees to wear to same color and track them, thus too would be a model generated by the expert system without receiving data collected by the plurality of devices.)

In regards to claim 52, it has similar limitation to that 44 and thus is rejected using the reasoning found in claim 44. 
In regards to claim 53, it has similar limitation to that 46 and thus is rejected using the reasoning found in claim 46. 
In regards to claim 54, it has similar limitation to that 47 and thus is rejected using the reasoning found in claim 47. 

In regards to claim 55, Hall discloses the device of claim 50, wherein the at least one processor is configured to analyze newly collected data using the received model. (Hall para. [0034-0036] teaches a local model being set up with information (model) from the expert system, then using that model on new data that collected by the local model, wherein this process is repetitive.)

In regards to claim 56, it has similar limitation to that 49 and thus is rejected using the reasoning found in claim 49. 


In regards to claim 57, Hall discloses a system comprising: 
at least one first device having at least one first processor; and (Hall fig. 2 teaches a first device with a first processor, element 36)

the at least one first processor of the at least one first device is configured to: 
collect data; (Hall para. [0029] cites “System 10 includes a centralized expert system 12 which may contain global pattern recognition databases 14 constructed from information received from a plurality of local image processing systems 16. This teaches the first device (local image processing systems) collects data.)
analyze the data using a global model; (Hall para. [0036] cites “After the local image processing system 16 has been configured, it begins collecting and analyzing image. Also figure 4 element S108 teaches local image processing system receives model from expert system, wherein this is the global model. It uses this to analyze image data.)
generate, based on the analysis, information relating to updates of the global model; (Also para. [0036] “After the local image processing system 16 has been configured, it begins collecting and analyzing image data.” And “…local image processing system 16 transmits a system or device ID, and one or more of the following data to the expert system 12 for analysis” images, transformed representations of images, feature vectors, sensor data, results of feature extraction algorithms, result of classification algorithms, results of behavior modeling and results of rules inference decisions (step S110). This teaches model update information as it is data based on analyses of data at plurality of devices and used by the expert system.)
transmit the information to the second device; and (Hall fig. 4 element S110 teaches transmitting data from first device (local image processing system) to the second device (expert system).)

the at least one second processor of the second device is configured to: (Hall fig. 3 teaches a second device having a second processor, element 58)
receive the information from the at least one first device; (Hall fig. 4 element S106 teaches receiving the information (local image processing system parameters) from a first device (local image processing system).)
generate the model based on the information; and (Hall fig. 4 element S108 and S112 teaches wherein a model is generated based on information from first device.)
transmit the model to the at least one first device. (Hall fig. 4 element S108 and S112 teaches transmitting model the first device as the expert system sends updates to local image processing systems)

In regards to claim 58, Hall discloses the system of claim 57, wherein the at least one processor of the second device generates the model without receiving the data collected by the at least one first device. (Hall para. [0045] teaches the expert system being used to program new systems that come on online without receiving data collected from these new systems and also paragraph [0046-0047] teaches reprogramming local systems as a group based on store X wanting all employees to wear to same color and track them, thus too would be a model generated by the expert system without receiving data collected by the plurality of devices.)

Claim 59 is the method embodiment of claim 41 with similar limitations and thus rejected using the reasoning found in claim 41.
Claim 60 is method embodiment of claim 42 with similar limitations and thus rejected using the reasoning found in claim 42.

Claim 62 is method embodiment of claim 44 with similar limitations and thus rejected using the reasoning found in claim 44.
Claim 63 is method embodiment of claim 45 with similar limitations and thus rejected using the reasoning found in claim 45.
Claim 64 is method embodiment of claim 46 with similar limitations and thus rejected using the reasoning found in claim 46.
Claim 65 is method embodiment of claim 47 with similar limitations and thus rejected using the reasoning found in claim 47.
Claim 66 is method embodiment of claim 50 with similar limitations and thus rejected using the reasoning found in claim 50.
Claim 67 is method embodiment of claim 43 with similar limitations and thus rejected using the reasoning found in claim 43.
Claim 68 is method embodiment of claim 44 with similar limitations and thus rejected using the reasoning found in claim 44.
Claim 69 is method embodiment of claim 46 with similar limitations and thus rejected using the reasoning found in claim 46.
Claim 70 is method embodiment of claim 47 with similar limitations and thus rejected using the reasoning found in claim 47.
Claim 71 is method embodiment of claim 55 with similar limitations and thus rejected using the reasoning found in claim 47.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/               Primary Examiner, Art Unit 2125